Exhibit 10.1


SECOND LOAN MODIFICATION AGREEMENT
 
This Second Loan Modification Agreement (this “Loan Modification Agreement”) is
entered into as of November 27, 2006, by and between SILICON VALLEY BANK, a
California corporation, with its principal place of business at 3003 Tasman
Drive, Santa Clara, California 95054, and with a loan production office located
at One Newton Executive Park, Suite 200, 2221 Washington Street, Newton,
Massachusetts 02462 (“Bank”) and DATAWATCH CORPORATION, a Delaware corporation,
and DATAWATCH TECHNOLOGIES CORPORATION, a Delaware corporation, each with its
chief executive office located at 271 Mill Road, Quorum Office Park, Chelmsford,
Massachusetts 01824-4105 (individually, collectively, jointly and severally,
“Borrower”).
 
1.  DESCRIPTION OF EXISTING INDEBTEDNESS AND OBLIGATIONS. Among other
indebtedness and obligations which may be owing by Borrower to Bank, Borrower is
indebted to Bank pursuant to a loan arrangement dated as of April 20, 2006,
evidenced by, among other documents, a certain Loan and Security Agreement dated
as of April 20, 2006, between Borrower and Bank, as amended by that certain
First Loan Modification Agreement dated as of August 2, 2006 (as amended, the
“Loan Agreement”). Capitalized terms used but not otherwise defined herein shall
have the same meaning as in the Loan Agreement.
 
2.  DESCRIPTION OF COLLATERAL. Repayment of the Obligations is secured by the
Collateral as described in the Loan Agreement (together with any other
collateral security granted to Bank, including, without limitation, the IP
Security Agreement, the “Security Documents”).
 
Hereinafter, the Security Documents, together with all other documents
evidencing or securing the Obligations shall be referred to as the “Existing
Loan Documents”.
 
3.              DESCRIPTION OF CHANGE IN TERMS.
 

 
A.
Modifications to Loan Agreement.

 

 
1.
The Loan Agreement shall be amended by deleting the following Section 2.3(a)
thereof, entitled “Interest Rate,” in its entirety:

 

 
“(a)
Interest Rate. Subject to Section 2.3(b), the principal amount of Advances
outstanding under the Formula Line shall accrue interest at a floating per annum
rate equal to one half of one percentage point (0.5%) above the Prime Rate,
which interest shall be payable monthly in accordance with Section 2.3(f) below.
Notwithstanding the foregoing, during the Covenant Suspension Period and through
the date which is five (5) days after the termination of the Covenant Suspension
Period, subject to Section 2.3(b), the principal amount of Advances outstanding
under the Formula Line shall accrue interest at a floating per annum rate equal
to one and one half of one percentage point (1.5%) above the Prime Rate, which
interest shall be payable monthly in accordance with Section 2.3(f) below.
Subject to Section 2.3(b), the principal amount of Advances outstanding under
the Non-Formula Line shall accrue interest at a floating per annum rate equal to
one percentage point (1.0%) above the Prime Rate, which interest shall be
payable monthly in accordance with Section 2.3(f) below.”

 
and inserting in lieu thereof the following:
 

 
“(a)
Interest Rate. Subject to Section 2.3(b), the principal amount of Advances
outstanding under the Formula Line shall accrue interest at a floating per annum
rate equal to one half of one percentage point (0.5%) above the Prime Rate,
which interest shall be payable monthly in accordance with Section 2.3(f) below.
Notwithstanding the foregoing, subject to Section 2.3(b), the principal amount
of

 
 
 

--------------------------------------------------------------------------------

 
 

 
Advances outstanding under the Formula Line shall accrue interest at a floating
per annum rate equal to (a) from the beginning of the Covenant Suspension Period
through the date which is one day prior to the 2006 Closing Date, one and one
half of one percentage point (1.5%) above the Prime Rate, which interest shall
be payable monthly in accordance with Section 2.3(f) below, and (b) from the
2006 Closing Date through the date which is five (5) days after the termination
of the Covenant Suspension Period, one percentage point (1.0%) above the Prime
Rate, which interest shall be payable monthly in accordance with Section 2.3(f)
below. Subject to Section 2.3(b), the principal amount of Advances outstanding
under the Non-Formula Line shall accrue interest at a floating per annum rate
equal to one percentage point (1.0%) above the Prime Rate, which interest shall
be payable monthly in accordance with Section 2.3(f) below.”

 

 
2.
The Loan Agreement shall be amended by deleting the following Section 6.7(b)
thereof, in its entirety:

 

 
“(b)
Minimum Consolidated Cash Flow. EBITDA less Capital Expenditures of at least (i)
One Dollar ($1.00) for the three month period ending March 31, 2006, (ii) Two
Hundred Fifty Thousand Dollars ($250,000.00) for each of the three month periods
ending April 30, 2006, May 31, 2006, and June 30, 2006, (iii) Five Hundred
Thousand Dollars ($500,000.00) for each of the three month periods ending July
31, 2006 and August 31, 2006, (iv) One Dollar ($1.00) for each of the three
month periods ending September 30, 2006, October 31, 2006, November 30, 2006,
and December 31, 2006, (v) Two Hundred Fifty Thousand Dollars ($250,000.00) for
each of the three month periods ending January 31, 2007, February 28, 2007, and
March 31, 2007, and (vi) Five Hundred Thousand Dollars ($500,000.00) for the
three month period ending April 30, 2007, and for each of the three month
periods ending on last day of each month thereafter. Notwithstanding the
foregoing, Borrower shall not be required to comply with the financial covenant
set forth in this Section 6.7(b) for the months ending July 31, 2006 and August
31, 2006.”

 
and inserting in lieu thereof the following:
 

 
“(b)
Minimum Consolidated Cash Flow. EBITDA less Capital Expenditures of at least (i)
One Dollar ($1.00) for the three month period ending March 31, 2006, (ii) Two
Hundred Fifty Thousand Dollars ($250,000.00) for each of the three month periods
ending April 30, 2006, May 31, 2006, and June 30, 2006, (iii) Five Hundred
Thousand Dollars ($500,000.00) for each of the three month periods ending July
31, 2006 and August 31, 2006, (iv) One Dollar ($1.00) for each of the three
month periods ending September 30, 2006, October 31, 2006, November 30, 2006,
and December 31, 2006, and (v) Two Hundred Fifty Thousand Dollars ($250,000.00)
for the three month period ending January 31, 2007, and for each of the three
month periods ending on last day of each month thereafter. Notwithstanding the
foregoing, Borrower shall not be required to comply with the financial covenant
set forth in this Section 6.7(b) for the months ending July 31, 2006, August 31,
2006, October 31, 2006, or November 30, 2006.”

 

 
3.
The Loan Agreement shall be amended by deleting the following definition in
Section 13.1 thereof:

 
““Covenant Suspension Period” is the period commencing on July 31, 2006 and
ending on the date on which Bank receives Borrower’s financial reporting
pursuant to Section 6.2 hereof for the month ending September 30, 2006, which
financial reporting evidences, in Bank’s sole discretion, Borrower’s compliance
with the financial covenants set forth in Section 6.7 hereof as of the month
ending September 30, 2006.”
 
 
 

--------------------------------------------------------------------------------

 
and inserting in lieu thereof the following:
 
““Covenant Suspension Period” is the period commencing on July 31, 2006 and
ending on the date on which Bank receives Borrower’s financial reporting
pursuant to Section 6.2 hereof for the month ending December 31, 2006, which
financial reporting evidences, in Bank’s sole discretion, Borrower’s compliance
with the financial covenants set forth in Section 6.7 hereof as of the month
ending December 31, 2006.”
 

 
4.
The Loan Agreement shall be amended by inserting the following definition, in
alphabetical order, in Section 13.1 thereof:

 
““2006 Closing Date” is November 27, 2006.”
 

 
5.
The Compliance Certificate appearing as Exhibit D to the Loan Agreement is
hereby replaced with the Compliance Certificate attached as Exhibit A hereto.

 

 
B.
Waivers.

 

 
1.
Bank hereby waives Borrower’s existing defaults under the Loan Agreement by
virtue of Borrower’s failure to comply with the financial covenant set forth in
Section 6.7(b) thereof (Minimum Consolidated Cash Flow) as of the month ending
September 30, 2006. Bank’s waiver of Borrower’s compliance of said financial
covenant shall apply only to the foregoing specific period.

 
4.  FEES. Borrower shall pay to Bank a modification fee equal to $5,500.00,
which fee shall be due on the date hereof and shall be deemed fully earned as of
the date hereof. Borrower shall also reimburse Bank for all legal fees and
expenses incurred in connection with this amendment to the Existing Loan
Documents.
 
5.  RATIFICATION OF INTELLECTUAL PROPERTY SECURITY AGREEMENT. Borrower hereby
ratifies, confirms and reaffirms, all and singular, the terms and conditions of
a certain Intellectual Property Security Agreement dated as of April 20, 2006
between Borrower and Bank (the “IP Security Agreement”), and acknowledges,
confirms and agrees that the IP Security Agreement contains an accurate and
complete listing of all Intellectual Property Collateral as defined in the IP
Security Agreement, and shall remain in full force and effect.
 
6.  RATIFICATION OF PERFECTION CERTIFICATE. Borrower hereby ratifies, confirms
and reaffirms, all and singular, the terms and disclosures contained in a
certain Perfection Certificate dated as of April 20, 2006 between Borrower and
Bank, and acknowledges, confirms and agrees the disclosures and information
above Borrower provided to Bank in the Perfection Certificate has not changed,
as of the date hereof.
 
7.  AUTHORIZATION TO FILE. Borrower hereby authorizes Bank to file UCC financing
statements without notice to Borrower, with all appropriate jurisdictions, as
Bank deems appropriate, in order to further perfect or protect Bank’s interest
in the Collateral, including a notice that any disposition of the Collateral, by
either the Borrower or any other Person, shall be deemed to violate the rights
of the Bank under the Code.
 
8.  CONSISTENT CHANGES. The Existing Loan Documents are hereby amended wherever
necessary to reflect the changes described above.
 
9.  RATIFICATION OF LOAN DOCUMENTS. Borrower hereby ratifies, confirms, and
reaffirms all terms and conditions of all security or other collateral granted
to the Bank, and confirms that the indebtedness secured thereby includes,
without limitation, the Obligations.
 
10.             NO DEFENSES OF BORROWER. Borrower hereby acknowledges and agrees
that Borrower has no offsets, defenses, claims, or counterclaims against Bank
with respect to the Obligations, or otherwise, and that if Borrower now has, or
ever did have, any offsets, defenses, claims, or counterclaims against Bank,
whether
 
known or unknown, at law or in equity, all of them are hereby expressly WAIVED
and Borrower hereby RELEASES Bank from any liability thereunder.
 
 
 

--------------------------------------------------------------------------------

 
11.  CONTINUING VALIDITY. Borrower understands and agrees that in modifying the
existing Obligations, Bank is relying upon Borrower’s representations,
warranties, and agreements, as set forth in the Existing Loan Documents. Except
as expressly modified pursuant to this Loan Modification Agreement, the terms of
the Existing Loan Documents remain unchanged and in full force and effect.
Bank’s agreement to modifications to the existing Obligations pursuant to this
Loan Modification Agreement in no way shall obligate Bank to make any future
modifications to the Obligations. Nothing in this Loan Modification Agreement
shall constitute a satisfaction of the Obligations. It is the intention of Bank
and Borrower to retain as liable parties all makers of Existing Loan Documents,
unless the party is expressly released by Bank in writing. No maker will be
released by virtue of this Loan Modification Agreement.
 
12.  JURISDICTION/VENUE. Borrower accepts for itself and in connection with its
properties, unconditionally, the exclusive jurisdiction of any state or federal
court of competent jurisdiction in the Commonwealth of Massachusetts in any
action, suit, or proceeding of any kind against it which arises out of or by
reason of this Loan Modification Agreement; provided, however, that if for any
reason Bank cannot avail itself of the courts of the Commonwealth of
Massachusetts, then venue shall lie in Santa Clara County, California.
NOTWITHSTANDING THE FOREGOING, THE BANK SHALL HAVE THE RIGHT TO BRING ANY ACTION
OR PROCEEDING AGAINST THE BORROWER OR ITS PROPERTY IN THE COURTS OF ANY OTHER
JURISDICTION WHICH THE BANK DEEMS NECESSARY OR APPROPRIATE IN ORDER TO REALIZE
ON THE COLLATERAL OR TO OTHERWISE ENFORCE THE BANK’S RIGHTS AGAINST THE BORROWER
OR ITS PROPERTY.
 
13.  COUNTERSIGNATURE. This Loan Modification Agreement shall become effective
only when it shall have been executed by Borrower and Bank.
 
[The remainder of this page is intentionally left blank]
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 


This Loan Modification Agreement is executed as a sealed instrument under the
laws of the Commonwealth of Massachusetts as of the date first written above.
 
BORROWER:
 
 
BANK:
 
DATAWATCH CORPORATION
 
 
SILICON VALLEY BANK
 
By:       /s/ Robert Hagger                                            
 
By:       /s/ Michael J. Fell                                           
Name:  Robert Hagger                                                  
 
Name:  Michael J. Fell                                                 
Title:    President and CEO                                          
 
Title:    Relationship Manager                                   
           
By:      /s/ John Kitchen                                               
   
Name: John Kitchen                                                     
   
Title:   Secretary, SVP                                                   
               
DATAWATCH TECHNOLOGIES CORPORATION
 
   
By:       /s/ Rene Tenazas                                             
   
Name:  Rene Tenazas                                                  
   
Title:    President                                                          
   
 
 
   
By:       /s/ Robert Hagger                                           
   
Name:  Robert Hagger                                                 
   
Title:    Director                                                            
         

 
The undersigned, DATAWATCH INTERNATIONAL LIMITED, ratifies, confirms and
reaffirms, all and singular, the terms and conditions of a certain Deed of
Guarantee dated July 11, 2006 (the “Guaranty”) and acknowledges, confirms and
agrees that the Guaranty shall remain in full force and effect and shall in no
way be limited by the execution of this Loan Modification Agreement, or any
other documents, instruments and/or agreements executed and/or delivered in
connection herewith.
 
DATAWATCH INTERNATIONAL LIMITED
 
By:        /s/ Robert Hagger__________________  
Name:   Robert Hagger                                               
Title:     Director                                                           
 
 
56120/496
 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT A
COMPLIANCE CERTIFICATE


TO:  SILICON VALLEY
BANK                                                      Date:____________________________
FROM:        DATAWATCH CORPORATION
     DATAWATCH TECHNOLOGIES CORPORATION


The undersigned authorized officer of DATAWATCH CORPORATION and DATAWATCH
TECHNOLOGIES CORPORATION (“Borrower”) certifies that under the terms and
conditions of the Loan and Security Agreement between Borrower and Bank (the
“Agreement”), (1) Borrower is in complete compliance for the period ending
_______________ with all required covenants except as noted below, (2) there are
no Events of Default, (3) all representations and warranties in the Agreement
are true and correct in all material respects on this date except as noted
below; provided, however, that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date, (4)
Borrower, and each of its Subsidiaries, has timely filed all required tax
returns and reports, and Borrower has timely paid all foreign, federal, state
and local taxes, assessments, deposits and contributions owed by Borrower except
as otherwise permitted pursuant to the terms of Section 5.9 of the Agreement,
and (5) no Liens have been levied or claims made against Borrower or any of its
Subsidiaries relating to unpaid employee payroll or benefits of which Borrower
has not previously provided written notification to Bank. Attached are the
required documents supporting the certification. The undersigned certifies that
these are prepared in accordance with GAAP consistently applied from one period
to the next except as explained in an accompanying letter or footnotes. The
undersigned acknowledges that no borrowings may be requested at any time or date
of determination that Borrower is not in compliance with any of the terms of the
Agreement, and that compliance is determined not just at the date this
certificate is delivered. Capitalized terms used but not otherwise defined
herein shall have the meanings given them in the Agreement.
 
Please indicate compliance status by circling Yes/No under “Complies” column.
 
Reporting Covenant
Required
Complies
     
Monthly financial statements with Compliance Certificate
Monthly within 30 days
Yes No
Borrowing Base Certificate A/R Agings 
Monthly within 30 days
Yes No
Form 10-Q
Earlier of 45 days after Q-end or 5 days after filing with SEC
Yes No
Form 10-K
Earlier of 120 days after FYE or 5 days after filing with SEC
Yes No
Projections, Operating Budgets, and other financial information
Annually and as requested by Bank
Yes No
Audit
Annually
Yes No
The following Intellectual Property was registered after the Effective Date (if
no registrations, state “None”)
____________________________________________________________________________

 
 
Financial Covenant
Required
Actual
Complies
       
Maintain at all times (tested Monthly, on a consolidated basis):
     
Minimum Adjusted Quick Ratio*
1.25:1.0
_____:1.0
Yes No
Minimum Consolidated Cash Flow**
***
$__________
Yes No
*covenant not to be tested for periods ending 7/31/06, and 8/31/06
     
**covenant not to be tested for periods ending 7/31/06, 8/31/06, 10/31/06, and
11/30/06
     
***see Section 6.7 of the Loan and Security Agreement
     



 
 
 

--------------------------------------------------------------------------------

 


The following financial covenant analyses and information set forth in Schedule
1 attached hereto are true and accurate as of the date of this Certificate.


The following are the exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions to note.”)


 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 
 
 
 
By:  __________________________________
Name: ________________________________
Title: _________________________________
BANK USE ONLY
 
Received by: ___________________________
authorized signer
Date:  ________________________________
 
Verified: ______________________________
 authorized signer
Date:  ________________________________
 
Compliance Status:  Yes    No


